Citation Nr: 0321952	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment from the veteran's disability 
compensation benefits for his former spouse and minor child.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

This is a contested claim.  The appellant is the veteran's 
former spouse, and the appellee is the veteran, who had 
active service from March 1968 to December 1969, and from 
April 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from apportionment determinations by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2000, a video conference was held at which the 
appellant appeared and testified at the RO before the 
undersigned in Washington, D.C.  A transcript of that hearing 
is of record.  In August 2001, the Board remanded this appeal 
to the RO.  Contested claims procedures have been applied and 
satisfied during this appeal.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant and the veteran divorced in July 1999. 

3.  The appellant has not established a financial need or 
other grounds for an apportionment.  

4.  The veteran is reasonably discharging his responsibility 
for the support of his minor child.  


CONCLUSION OF LAW

An apportionment from the veteran's VA disability 
compensation benefits is not warranted on behalf of his 
former spouse or on behalf of his minor child.  38 U.S.C.A. 
§ 5307(a) (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 
3.453 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified both the appellant and the appellee of the evidence 
and information needed to substantiate or oppose the current 
claim, the information either should provide to enable the RO 
to obtain evidence on his or her behalf, the assistance that 
VA would provide to obtain evidence and information on his or 
her behalf, and the evidence that the appellant or the 
appellee should submit if he or she did not desire the RO to 
obtain the evidence on his or her behalf.  See, e.g., the 
letters addressed to the appellant and to the appellee by the 
RO dated August 22, 2001.  Therefore, the Board is satisfied 
that the VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Moreover, an extensive evidentiary record has been 
established based upon information received from both the 
appellant and the veteran.  Neither the appellant nor the 
veteran or his representative has identified any additional 
evidence or information which could be obtained to 
substantiate or oppose the claim, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  




II.  Analysis

If the veteran is not living with his or her spouse, or if 
the veteran's children are not in his or her custody and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support, all or 
any part of the veteran's VA compensation benefits may be 
apportioned as may be prescribed by the Secretary, provided a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 U.S.C.A. § 5307(a); 38 C.F.R. 
§ 3.450(a)(ii), 3.452(a).  

Where hardship is shown to exist, VA compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. §§ 3.451, 3.453.  

The Appellant's Apportionment Claim for Herself

The evidence in the present case establishes that the 
appellant and the veteran were divorced in July 1999, and 
that she remarried in February 2001.  Under the controlling 
law and regulations, referenced above, a former spouse is not 
a proper claimant for an apportionment from a veteran's VA 
benefits.  To this extent, therefore, the appellant's claim 
for an apportionment on her own behalf during the period 
since the divorce is legally inadequate .  

The present apportionment claims were filed in January 1999, 
prior to the appellant's divorce from the veteran.  However, 
the appellant has not submitted credible evidence 
establishing her entitlement to the requested apportionment 
on her own behalf before her divorce.  For example, her March 
1999 financial statement indicates that her total monthly 
income consisted of payments from Family Services of $480 per 
month for herself and another $630 per month for her child 
(for a total of $1110 per month); and that their monthly 
living expenses at that time amounted to $2544 per month, 
without any indication given as to how this rather 
substantial deficit was being met.  This financial statement 
is simply not credible, nor are the appellant's later 
financial reports which also indicate that her expenses 
generally exceeded her available income by substantial 
amounts, without any explanation as to how this situation was 
able to continue for years.  The appellant has not cooperated 
in the RO's recent attempts to obtain more accurate financial 
information from her, and this information would not in any 
case be pertinent to her financial status prior to July 1999.  

In the absence of any credible evidence demonstrating a 
financial need by the appellant or other grounds for an 
apportionment from the veteran's VA disability benefits prior 
to their divorce in July 1999, her claim for an apportionment 
on her own behalf will be denied.  

The Apportionment Claim for the Minor Child

The July 1999 divorce decree imposed substantial financial 
obligations on the veteran for both child support (including 
health care expenses) and temporary alimony/spousal support.  
In addition, he was also ordered to pay the appellant very 
substantial sums in the property settlement.  He immediately 
fell behind in these payments, and substantial arrears still 
exist despite successful efforts by the Court of jurisdiction 
to recover funds from the veteran to satisfy these 
obligations.  Moreover, according to the most recent figures 
of record, the appellant was receiving on behalf of her child 
with the veteran $604.20 per month garnished from the 
veteran's Social Security benefits together with a direct 
payment to the child from his father's Social Security 
account of $557 per month.  These payments far exceed the 
small amount which VA pays to him (less than $100 per month) 
on behalf of his dependent child.  

The veteran is totally disabled as a result of his service-
connected post-traumatic stress disorder.  He is completely 
dependent for his own support on his VA disability 
compensation benefits (from which $690 per month are already 
garnished to satisfy his indebtedness to his former spouse) 
and his Social Security benefits (of which he nets only $410 
per month).  The available evidence indicates that he has not 
had an easy time supporting himself since his divorce from 
the appellant, and that any additional loss of income through 
an apportionment of his VA benefits would result in undue 
hardship to him.  It also appears from the available evidence 
that the veteran is already reasonably discharging his 
responsibility for the support of his minor child (his only 
dependent).  When this situation occurs, no apportionment is 
warranted, and he is entitled to retain the small amounts 
paid to him by VA for his dependent child.  38 C.F.R. 
§ 3.450(c).  

It must also be remembered that the veteran's VA benefits are 
paid to him in compensation for severe psychiatric illness 
incurred during his wartime military service which is now 
totally disabling.  Only the most serious and weighty 
considerations warrant depriving him of even a portion of 
these benefits which he has earned.  His failure to support 
his dependent child would be one such consideration.  
However, it appears to the Board that he is already meeting 
that obligation.  

It is unfortunate that the veteran still owes the appellant 
substantial sums for alimony and under the property 
settlement recorded in the divorce decree.  However, VA was 
never intended to function as a collection agency for these 
debts, and an apportionment from the veteran's VA benefits is 
not viewed as an appropriate means for enforcing the 
repayment of this debt to the appellant.  

ORDER

An apportionment from the veteran's VA disability 
compensation benefits is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

